Mallard, C.J.
The ordinance of the City of High Point involved in this proceeding is substantially similar to the ordinance of the City of Raleigh which was upheld in the case of Kresge Co. v. Tomlinson and Arlan’s Dept. Store v. Tomlinson, 275 N.C. 1, 165 S.E. 2d 236 (1969).
In Kresge v. Tomlinson, supra, Justice Bobbitt (now Chief Justice) noted that the Charlotte ordinance considered and upheld in Clark’s Charlotte, Inc. v. Hunter, 261 N.C. 222, 134 S.E. 2d 364 (1964), and the Winston-Salem ordinance considered and upheld in Charles Stores v. Tucker, 263 N.C. 710, 140 S.E. 2d 370 (1965), were similar to the Raleigh ordinance. The Court also noted that the Greenville ordinance considered and upheld in Clark’s v. West, 268 N.C. 527, 151 S.E. 2d 5 (1966), is identical in all material aspects to the one considered in Charles Stores v. Tucker, supra.
We have carefully considered the assignment of .error, .brought forward by the plaintiff appellants- and are of the opinion and so *597hold that the judgment of the superior court sustaining the demurrer interposed by the defendants ought to be affirmed.
Affirmed.
MoRRis and Graham, JJ., concur.